Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 2, 7, 17, and 20 are objected to, because, since the entities have been specified as a group, the last entity should not be referred to in the alternative.
3.	Claims 19, 25, and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 19, the basis for the claimed mole percent value is unclear in view of the language, “of the prepolymer”, because this language is not considered to be equivalent to or clearly representative of the basis set forth within claim 16.
	Secondly, with respect to claim 25, the waterborne alternative polyurethane composition has not been produced according to the process of claim 16.  The process of claim 16 is drawn to producing a waterborne poly(alkynyl carbamate) prepolymer.
	Thirdly, claim 26 improperly depends from nonexistent claim 27.
4.	The instant claims are deemed to be allowable over the prior art, because the prior art fails to disclose or render obvious the reaction of an alkynol and the claimed glycol ether with a polyisocyanate, wherein the isocyanate groups are reacted with each of these components as claimed.
5.	Claims 1, 3-6, 8-16, 18, and 21-24 are allowed.
6.	Claims 19, 25, and 26 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765